IN THE
    SUPREME COURT OF THE STATE OF ARIZONA

STATE OF ARIZONA EX REL. ALLISTER ADEL, MARICOPA COUNTY ATTORNEY,
                              Petitioner,

                                   v.

THE HONORABLE JOHN R. HANNAH, JR., JUDGE OF THE SUPERIOR COURT OF
    THE STATE OF ARIZONA, IN AND FOR THE COUNTY OF MARICOPA,
                        Respondent Judge,

                       ASHLEY DENISE BUCKMAN,
                         Real Party in Interest.

                           No. CV-19-0280-SA
                        Filed September 25, 2020

       Special Action from the Superior Court in Maricopa County
                The Honorable John R. Hannah, Jr., Judge
                         No. CR2012-007044-001
          JURISDICTION ACCEPTED; RELIEF GRANTED


COUNSEL:

Allister Adel, Maricopa County Attorney, Julie A. Done (argued), Kirsten
Valenzuela, Deputy County Attorneys, Phoenix, Attorneys for State of
Arizona

Sherri McGuire Lawson, Legal Defender, Maricopa County Office of the
Legal Defender, James P. Cleary, Deputy Legal Defender, Phoenix; and
Sheena Singh Chiang (argued), Law Office of Sheena Chiang, Phoenix,
Attorneys for Ashley Denise Buckman

Sam Kooistra, Arizona Capital Representation Project, Tucson; and Amy
Knight (argued), Knight Law Firm, LLC, Tucson, Attorneys for Amici
Curiae Arizona Attorneys for Criminal Justice and Arizona Capital
Representation Project in Support of Real Party in Interest
        STATE ex rel ADEL V. HON. HANNAH, JR./BUCKMAN
                        Opinion of the Court


JUSTICE BEENE authored the Opinion of the Court, in which CHIEF
JUSTICE BRUTINEL, VICE CHIEF JUSTICE TIMMER and JUSTICES
BOLICK, GOULD, LOPEZ, and PELANDER (RETIRED) * joined.


JUSTICE BEENE, Opinion of the Court:

¶1              Before a person convicted of felony murder can be sentenced
to death, the jury must find that the defendant either: (1) killed, attempted
to kill, or intended that a killing take place or that lethal force be used,
Enmund v. Florida, 458 U.S. 782, 797 (1982); or (2) was a major participant in
the underlying felony and acted with reckless indifference to human life,
Tison v. Arizona, 481 U.S. 137, 158 (1987) (“Enmund/Tison verdict”).

¶2             Here, we consider whether an Enmund/Tison verdict can be
vacated under Arizona Rule of Criminal Procedure (“Rule”) 24.2. Because
Rule 24.2 requires the entry of a judgment and sentence before a trial court
can consider a motion to vacate judgment, and an Enmund/Tison verdict
constitutes neither a “judgment” nor a “sentence,” we hold that Respondent
Judge erred in concluding that Rule 24.2 did not bar him from vacating the
Enmund/Tison verdict.

                             BACKGROUND

¶3            Ashley Buckman was charged with first degree murder and
child abuse of her daughter, T.B. A.R.S. §§ 13-1105, -3623. During the guilt
phase of the capital trial, 1 Buckman presented evidence of her diagnoses of


∗         Justice William G. Montgomery has recused himself from this
case. Pursuant to article 6, section 3 of the Arizona Constitution, the
Honorable John Pelander, Justice of the Arizona Supreme Court (Retired),
was designated to sit in this matter.

1          “A capital trial comprises just one trial, divided into guilt and
sentencing phases.” State v. Ring, 204 Ariz. 534, 554 ¶ 50 n.19 (2003); see
A.R.S. § 13-752(C)–(D). However, the jury may render “three types of

                                      2
         STATE ex rel ADEL V. HON. HANNAH, JR./BUCKMAN
                         Opinion of the Court

post-traumatic stress disorder and battered woman syndrome; however,
she was precluded from presenting this evidence as it related to her mental
state at the time of the crime. See State v. Mott, 187 Ariz. 536, 544–45 (1997).
At the conclusion of the trial, the jury found Buckman guilty of child abuse
and first degree murder.

¶4           During the aggravation/eligibility phase, Buckman
requested a diminished capacity jury instruction as it related to the
Enmund/Tison issue. The trial court denied her request. The jurors found
Buckman’s conduct satisfied Enmund/Tison, with five jurors finding that
Buckman killed T.B. and eleven jurors finding that Buckman was a major
participant in the child abuse that resulted in T.B.’s death and was
recklessly indifferent regarding T.B.’s life. The case proceeded to the
penalty phase, but the court declared a mistrial after the jury could not
unanimously reach a verdict as to Buckman’s sentence.

¶5            While Buckman’s case was pending retrial of the penalty
phase, we issued our opinion in State v. Miles, 243 Ariz. 511 (2018). In Miles,
we held that when “determining if a defendant acted with ‘reckless
indifference’” for the Enmund/Tison finding, “the factfinder may consider
evidence of the defendant’s diminished capacity.” Id. at 512 ¶ 1. Relying
on Miles and Rule 24.2, Buckman moved to vacate the jury’s Enmund/Tison
verdict and requested a new aggravation phase trial on her eligibility for a
death sentence.
¶6            The trial court found the motion to vacate judgment was
premature under Rule 24.2 because no sentence had been entered.
Buckman sought special action relief in the court of appeals, but the court
declined jurisdiction.

verdicts . . . in a capital case: a ‘general’ verdict of ‘guilty or not guilty,’ an
aggravation verdict, and a capital (or ‘death’) verdict.” State v. Fitzgerald,
232 Ariz. 208, 211 ¶ 13 (2013) (quoting § 13-752; Ariz. R. Crim. P. 23.2(a),
(e)–(f)). Because of this, the sentencing phase may consist of an
“aggravation phase” (sometimes called the “eligibility phase”) and a
“penalty phase.” § 13-752(C)–(D); see State v. McGill, 213 Ariz. 147, 163 ¶ 85
n.9 (2006) (Hurwitz, J., concurring in part and dissenting in part). The jury
is asked to make the Enmund/Tison finding during the aggravation phase.
State v. Riley, 248 Ariz. 154, 187 ¶ 122 (2020).
                                          3
         STATE ex rel ADEL V. HON. HANNAH, JR./BUCKMAN
                         Opinion of the Court


¶7           After the case was reassigned to Respondent Judge, he asked
the parties if Miles affected the penalty phase retrial. Ultimately,
Respondent Judge concluded that the “Enmund/Tison verdict [was] faulty
as a result of Miles,” and vacated the jury’s aggravation-phase verdict,
reasoning that “Rule 24.2 allows for a grant of relief prior to the entry of
judgment.”

¶8            Respondent Judge issued a stay allowing the State to seek
special action review of his order. We accepted special action jurisdiction
because this case presents a legal issue of statewide importance. We have
jurisdiction pursuant to article 6, section 5(6) of the Arizona Constitution.

                                 DISCUSSION

¶9               Rule 24.2 requires a court to vacate a judgment “if it finds that:
(1) the court did not have jurisdiction; (2) newly discovered material facts
exist satisfying the standards in Rule 32.1(e); or (3) the conviction was
obtained in violation of the United States or Arizona constitutions.” Ariz.
R. Crim. P. 24.2(a). To seek relief under the rule, a party must “file a motion
. . . no later than 60 days after the entry of judgment and sentence.” Id. at (b)
(emphasis added). Buckman argues the jury’s aggravation phase verdict
violated the Arizona Constitution based on our holding in Miles, and that
Rule 24.2(a)(3) authorized Respondent Judge to vacate the jury’s
Enmund/Tison verdict.

¶10          We review the interpretation and application of court rules de
novo. State v. Fischer, 242 Ariz. 44, 48 ¶ 10 (2017). We also evaluate
procedural rules using principles of statutory construction. Fragoso v. Fell,
210 Ariz. 427, 430 ¶ 7 (App. 2005). “If the language is clear and
unambiguous, we give effect to that language and do not employ other
methods of statutory construction.” Id.

                                        A.

¶11           As previously noted, Rule 24.2(a) provides three
circumstances in which a court must vacate a judgment. However, to
obtain relief under Rule 24.2(a), a party must file a timely motion under
                                        4
        STATE ex rel ADEL V. HON. HANNAH, JR./BUCKMAN
                        Opinion of the Court

subsection (b) “after the entry of judgment and sentence.” Here, because
Buckman’s motion to vacate judgment is based on the Enmund/Tison
verdict, we must determine whether such a verdict constitutes a “judgment
and sentence” for purposes of Rule 24.2.

¶12          Rule 26.1 defines the words “judgment” and “sentence.”
“Judgment” means “the court’s adjudication that the defendant is guilty or
not guilty based on the jury’s . . . verdict.” Ariz. R. Crim. P. 26.1(b).
“Sentence” means “the court’s pronouncement of the penalty imposed on
the defendant after a judgment of guilty.” Id. at (c).

¶13           Given the definitions of these two words, an Enmund/Tison
verdict cannot constitute a judgment or sentence, much less a judgment and
sentence. The jury’s aggravation phase verdict found Buckman eligible for
the death penalty; it did not comprise the trial court’s judgment that
Buckman was guilty of the charged offenses, nor its pronouncement of her
penalty. Further, “the entry of judgment and sentence occurs at
sentencing,” and the court has not yet sentenced Buckman. State v.
Montgomery, 233 Ariz. 341, 343 ¶ 7 (App. 2013). Because the court did not
enter a judgment and sentence in this case—the core procedural predicate
before a motion to vacate becomes viable—Respondent Judge erred in
granting relief under Rule 24.2.

¶14            Further, Rule 24.1’s existence supports the conclusion that a
verdict is not a judgment or sentence. Rule 24.1, which governs vacating a
verdict, shows that Rule 24.2 was not intended to address verdicts. A court
cannot vacate a judgment and sentence where none exists.

¶15            Arizona caselaw supports this conclusion. In State v. Hickle,
129 Ariz. 330, 332 (1981), we determined that if a defendant moves to vacate
the judgment pursuant to Rule 24.2 before the court has entered the
judgment and sentence, the motion is premature and cannot proceed. The
Court noted that although former rules of criminal procedure permitted
motions to “abate” or “arrest” a judgment and sentence that had not been
entered, the rules adopted in 1973 abolished this motion and “Rule 24.2 may
not be used for that purpose.” Id. More recently, in State v. Fitzgerald, 232
Ariz. 208, 212 ¶ 20 n.5 (2013), we noted Rule 24.2’s requirement that a
judgment and sentence be entered before a defendant may move to vacate
                                     5
        STATE ex rel ADEL V. HON. HANNAH, JR./BUCKMAN
                        Opinion of the Court

the judgment. Similarly, the court of appeals, in dicta, has posited that a
judgment and sentence must be entered before a party may file a motion
under Rule 24.2. See State v. Saenz, 197 Ariz. 487, 489 ¶ 6 (App. 2000) (“Nor
could [defendant] have proceeded under Rule 24.2 because a judgment of
conviction and sentence had not yet been entered. Like the petition for
post-conviction relief, a motion to vacate the judgment would also have
been premature.”). These cases support the unremarkable proposition that
a judgment and sentence must be entered before a Rule 24.2 motion may be
filed and considered by a trial court.

¶16            Still, Buckman invites us to abandon this “strict
interpretation” of Rule 24.2. She contends that construing Rule 24.2’s
“judgment and sentence” requirement in this manner would lead to an
absurd result. To avoid this consequence, she argues that Rule 24.2 should
be harmonized with Rule 1.2, which states that the “rules are intended to
provide for the just and speedy determination of every criminal
proceeding” and should be “construe[d] . . . to secure simplicity in
procedure . . . [and] the elimination of unnecessary delay and expense.”
Because the requirement of a “judgment and sentence” is clear and
unambiguous (and the rules specifically define those terms), the use of
other methods of construction is unnecessary, and we therefore decline her
invitation to effectively rewrite Rule 24.2 under the guise of reinterpreting
it. See State v. Salazar-Mercado, 234 Ariz. 590, 592 ¶ 4 (2014) (“If a rule’s
language is plain and unambiguous, we apply it as written without further
analysis.”).

¶17           We agree that in some circumstances a reasonable
interpretation of Rule 24.2 may result in procedural inefficiency. But this is
a consequence of Rule 24.2’s text, not a flawed interpretation of it. Simply
because this inefficiency may result does not mean that the interpretation
produces an absurd result. Rule 1.2 does not provide us authority to vitiate
an otherwise clear rule.

¶18          Rule 24.2, read in conjunction with Rule 26.1’s definitions of
“judgment” and “sentence” and Arizona caselaw, prescribes that a
judgment and sentence be entered before a trial court can consider a motion
to vacate judgment. Ariz. R. Crim. P. 24.2(b). Because this procedural

                                      6
        STATE ex rel ADEL V. HON. HANNAH, JR./BUCKMAN
                        Opinion of the Court

predicate was not present in this case, Respondent Judge erroneously
granted relief under Rule 24.2.

                             CONCLUSION

¶19          In light of the foregoing, we accept jurisdiction and grant the
State relief by vacating Respondent Judge’s order that vacated the
Enmund/Tison verdict.




                                     7